
	

114 S186 IS: Taxpayer Accountability Act
U.S. Senate
2015-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 186
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2015
			Mrs. Fischer (for herself, Mr. Blunt, Mr. Boozman, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To improve transparency and efficiency with respect to audits and communications between taxpayers
			 and the Internal Revenue Service.
	
	
		
			1.
			Short title
 This Act may be cited as the Taxpayer Accountability Act.
		
			2.
			Deadline for
			 responses to taxpayer correspondence
 Not later than 30 days after receiving any written correspondence from a taxpayer, the Internal Revenue Service shall provide a substantive written response. For purposes of the preceding sentence, an acknowledgment letter shall not be treated as a substantive response.
		
			3.
			Taxpayer
			 notification of disclosures by IRS of taxpayer information
			
				(a)
				In
			 general
 Not later than 30 days after disclosing any taxpayer information to any agency or instrumentality of Federal, State, or local government, the Internal Revenue Service shall provide a written notification to the taxpayer describing—
				
					(1)
 the information disclosed,
				
					(2)
 to whom it was disclosed, and
				
					(3)
 the date of disclosure.
				
				(b)
				Exception
 Subsection (a) shall not apply if the Secretary of the Treasury, or the Secretary’s designee, determines that such notification would be detrimental to an ongoing criminal investigation or pose a risk to national security.
			
			4.
			Deadline for
			 conclusion of audits of individual taxpayers
 Any audit of a tax return of an individual by the Internal Revenue Service shall be concluded not later than 1 year after the date of the initiation of such audit and the Internal Revenue Service shall not assess any tax with respect to which such audit relates after the conclusion of such audit.
		
